Per Curiam,
The error complained of in this case is the refusal of the court to allow an appeal to be entered nunc pro tunc. A judgment was entered against the defendant after a due hearing, on June 15, 1918. On July 5, 1918, the defendant entered bail and took an appeal, and the transcript of the justice’s record was delivered to the defendant’s agent at Tyrone, where the justice resided. So far the proceedings can be treated as regular. In the petition for leave to enter the appeal out of time it is alleged, “that the transcript of appeal was forwarded by the agent of the defendant at Tyrone to the office of said company at Altoona to be filed. The transcript was lost or mislaid, and although diligent search has been made it cannot be found, owing to the congested condition of business of defendant at Altoona at that time, it was overlooked and not filed.”
The reason given is not sufficient to warrant the court in granting an appeal nunc pro tunc, as it is but an admission of the negligence of its own employees or the inefficiency of its own service in regard to its own business.
The court below relied on Wise v. Cambridge Springs Borough, 262 Pa. 139, and the reasoning of that case, supported by the authorities there cited, fully warranted the conclusion reached.
The judgment is affirmed.